          Case 3:20-cv-04439-JSC Document 22 Filed 08/21/20 Page 1 of 7




 1 JOHNSON FISTEL, LLP
   Frank J. Johnson (SBN 174882)
 2 FrankJ@johnsonfistel.com
   Brett M. Middleton (SBN 199427)
 3 BrettM@johnsonfistel.com
   John J. O’Brien (SBN 253392)
 4 JohnO@johnsonfistel.com
   655 West Broadway, Suite 1400
 5 San Diego, CA 92101
   Telephone: (619) 230-0063
 6 Facsimile: (619) 255-1856

 7 Counsel for Plaintiff Alison Sherman

 8                             UNITED STATES DISTRICT COURT

 9                           NORTHERN DISTRICT OF CALIFORNIA

10 R. ANDRE KLEIN, derivatively on behalf of           Case No. 3:20-cv-04439-JSC
   ORACLE CORPORATION and ORACLE
11 AMERICA, INC.,                                      PLAINTIFF ALISON SHERMAN’S
                                                       OPPOSITION TO ADMINISTRATIVE
12                                        Plaintiff,   MOTION TO CONSIDER WHETHER
                                                       CASES SHOULD BE RELATED PURSUANT
13         v.                                          TO CIVIL LOCAL RULE 3-12

14 LAWRENCE J. ELLISON, SAFRA A. CATZ, The Honorable Jacqueline Scott Corley
   JEFFREY O. HENLEY, JEFFREY S. BERG,
15 MICHAEL J. BOSKIN, BRUCE R. CHIZEN,
   GEORGE H. CONRADES, RONA A.
16 FAIRHEAD, RENÉE J. JAMES, CHARLES
   (WICK) MOORMAN IV, LEON E.
17 PANETTA, WILLIAM G. PARRETT,
   NAOMI O. SELIGMAN, and VISHAL
18 SIKKA, and DOES 1-30,

19                                   Defendants,

20         -and-

21 ORACLE CORPORATION, a Delaware
   corporation, and ORACLE AMERICA, INC. a
22 Delaware corporation,

23                 Nominal Defendants.

24 This Document Relates To: All Actions

25

26

27

28

             PLAINTIFF ALISON SHERMAN’S OPPOSITION TO ADMINISTRATIVE MOTION
                      TO CONSIDER WHETHER CASES SHOULD BE RELATED
          Case 3:20-cv-04439-JSC Document 22 Filed 08/21/20 Page 2 of 7




 1          Pursuant to Civil Local Rule 3-12 (“Rule 3-12”), subsection (e), Plaintiff Alison Sherman

 2 (“Sherman”) opposes Plaintiffs R. Andre Klein and Kathleen Dinsmore’s Administrative Motion to

 3 Consider Whether the Cases Should be Related (“the Motion”).

 4 I.       INTRODUCTION

 5          Sherman’s action and the actions brought by Plaintiffs R. Andre Klein and Kathleen Dinsmore

 6 (“Klein and Dinsmore”) are derivative in that they seek to remedy breaches of fiduciary duties and

 7 other misconduct by the Oracle Corporation board of directors (the “Board”) on behalf of Oracle

 8 Corporation and Oracle America, Inc. (“Oracle”) related to potential employment discrimination.

 9 That is where the meaningful similarities end. While Klein and Dinsmore point to some similarities
10 between the complaints, a closer examination of the allegations and remedies sought evidences

11 significant contrasts. While there may be some similar parties, the theories of liability, remedies

12 sought, discovery taken, and the defenses raised will all be very different.

13          Unlike Klein and Dinsmore, Sherman followed the Court-favored procedure of first obtaining
14 documents pursuant to a shareholder “books and records” demand. See King v. Verifone Holdings,

15 Inc., 12 A.3d 1140, 1147 n.36 (Del. 2011) (“As the Delaware Supreme Court has repeatedly exhorted,

16 shareholder plaintiffs should use the ‘tools at hand,’ most prominently § 220 books and records

17 actions, to obtain information necessary to sue derivatively.”). So, Sherman’s allegations against the

18 Board are factually supported by evidence and narrowly tailored to specifically remedy the Board’s

19 opposition to the shareholder proposal for a pay equity report.

20          Moreover, unlike Sherman, Klein and Dinsmore align their allegations with the current yet
21 controversial social justice movement raging across America, allege intentional discrimination, and

22 ask this Court to legislate their desired changes within Oracle (e.g., remove white directors and

23 replace them with black directors and force the defendants to donate their compensation to minority

24 focused charities). Their efforts are drastically different than what Sherman seeks in her more

25 traditional derivative complaint.

26          The Court should not relate these cases under Rule 3-12, as there are substantial differences
27 in the underlying transactions and events, and—given the differing allegations and remedies sought

28 in these complaints—keeping them separate will not result in undue burden or conflicting rulings.
                                                      1
              PLAINTIFF ALISON SHERMAN’S OPPOSITION TO ADMINISTRATIVE MOTION
                       TO CONSIDER WHETHER CASES SHOULD BE RELATED
           Case 3:20-cv-04439-JSC Document 22 Filed 08/21/20 Page 3 of 7




 1 II.      RELEVANT BACKGROUND

 2          A.      Klein and Dinsmore’s Counsel Are Using the Courts for a Social Justice Agenda

 3          On the heels of our country’s recent civil unrest and riots destroying businesses and

 4 communities throughout the country, there have been a wave of new filings by Klein and Dinsmore’s

 5 counsel. They have embarked upon a campaign to ask courts to impose this social justice agenda on

 6 boardrooms in public companies across America. Specifically, Klein and Dinsmore’s counsel

 7 recently initiated a wave of nearly identical derivative lawsuits (with more likely forthcoming) against

 8 several of the country’s largest public technology companies, including, Facebook, Qualcomm

 9 (two (2) cases), NortonLifeLock, and subject defendant Oracle (two (2) cases). 1
10          Defendants will likely argue that each of these lawsuits recently filed by Klein and Dinsmore’s
11 counsel are improper because they are principally aimed at asking a court to legislate changes in the

12 board of director composition based upon the color of one’s skin. As grounds for these changes, the

13 derivative complaints allege there are no minorities on the boards of directors or in top executive

14 ranks. Moreover, the complaints seek nearly identical relief: (i) replace white board members;

15 (ii) require charitable donations, diversity reports, diversity funds, and board training; (iii) fire the

16 auditor; and (iv) re-write employee agreements.          While this Court may find these remedies
17 appropriate and within its jurisdiction, defendants will no doubt argue theses remedies are more

18 appropriate for the legislature. See, e.g., 42 U.S.C. § 2000e, et seq. (prohibiting employment

19 discrimination based on race, color, religion, sex, and national origin); and Cal. Corp. Code § 301.3

20 (requiring publicly held corporations in California have a minimum of one (1) female director). The

21 Sherman complaint will not have any such defense as it is not seeking legislative reform.

22          Moreover, while every one of the foregoing corporations Klein and Dinsmore’s counsel has
23

24   1
       Within a recent four-week span, their counsel filed at least four (4) other derivative cases asking
     courts to fire white directors and replace them with black and/or other minority directors: (i) July 2,
25   2020 [the same day the Klein action commenced], Ocegueda v. Zuckerberg, et al., Case No. 3:20-cv-
     04444 (N.D. Cal.) (Facebook); (ii) July 17, 2020, Kiger v. Mollenkopf, et al., Case No. 3:20-cv-01355
26   (S.D. Cal.) (Qualcomm); (iii) July 23, 2020 [six days after the Kiger action], Nelson v. Mollenkopf,
     et al., Case No.3:20‐cv‐01417 (S.D. Cal.) (Qualcomm); and (iv) August 5, 2020, Esa v. Pillete, et al.,
27   Case No. 5:20-cv-05410 (N.D. Cal) (NortonLifeLock). Like here, in the Qualcomm actions, counsel
     immediately obtained a consolidation stipulation appointing them lead counsel over their own two
28   (2) cases.
                                                       2
              PLAINTIFF ALISON SHERMAN’S OPPOSITION TO ADMINISTRATIVE MOTION
                       TO CONSIDER WHETHER CASES SHOULD BE RELATED
           Case 3:20-cv-04439-JSC Document 22 Filed 08/21/20 Page 4 of 7




 1 sued, including Oracle, is incorporated in Delaware, not one of the derivative lawsuits followed

 2 guidance by the Delaware courts to pursue books and records pursuant to Title 8, § 220 of Delaware

 3 General Corporation Law (“§ 220”) prior to filing derivative cases. See King, supra, at 1147 n.36.

 4 Each of these cases will have defenses that are inapplicable to Sherman’s complaint.

 5          B.      Klein and Dinsmore’s Derivative Actions Against Oracle’s Board

 6          On July 2, 2020, Klein and Dinsmore’s counsel filed a derivative action for Plaintiff R. Andre

 7 Klein on behalf of Oracle; and, only 8 days later, on July 10, 2020, counsel filed a nearly identical

 8 derivative action for Plaintiff Kathleen Dinsmore, Dinsmore v. Oracle (together, “the Klein and

 9 Dinsmore Actions”). On July 21, 2020, counsel filed a stipulation to consolidate and appoint
10 themselves as lead counsel not only for their own actions but also for all subsequently filed “related

11 cases.” Klein v. Ellison, et al., Dck. No. 8 ¶ 4. Counsel files this motion in an attempt to bring

12 Sherman’s case under the same stipulated order, making them lead counsel over Sherman’s very

13 different derivative case filed under seal with allegations they are not even permitted to view.

14          The Klein and Dinsmore Actions are replete with very different allegations of willful
15 employment discrimination and demands to alter the racial composition of Oracle’s board and

16 employees. For example, they allege the defendants: (i) knew the board was “all white” and Oracle

17 lacked diversity; (ii) covered up employment discrimination; (iii) refused to nominate black persons

18 and minorities to the Board; (iv) misrepresented to shareholders the Board was qualified; (v) covered

19 up a refusal to diversify the board; (vi) opposed term limits to prevent black persons and other

20 minorities on the Board; and (vi) allowed Oracle’s auditor, Ernst & Young, to overlook systemic

21 discrimination. See, e.g., Klein Compl. ¶¶ 52, 58, 72, 89, 94, 141.

22          The Klein and Dinsmore Actions seek a wide array of very different remedies which ask the
23 Court to make orders based upon the color of one’s skin, including shareholder proposals for:

24 (i) replacing white directors with black directors and another minority; (ii) replacing the chairman;

25 (iii) requiring the board donate compensation to charities; (iv) requiring the publication of a diversity

26 report; (v) creating a $700 million dollar fund for the hiring and advancement of black persons and

27 other minorities; (vi) requiring annual board discrimination training; (vii) setting affirmative action

28 goals; (vii) replacing Ernst & Young as auditor; and (viii) eliminating non-disclosure and arbitration
                                                       3
              PLAINTIFF ALISON SHERMAN’S OPPOSITION TO ADMINISTRATIVE MOTION
                       TO CONSIDER WHETHER CASES SHOULD BE RELATED
           Case 3:20-cv-04439-JSC Document 22 Filed 08/21/20 Page 5 of 7




 1 agreements in Oracle’s employee agreements. Id. at § XI (“Prayer for Relief”). Defendants will

 2 likely argue that many of these remedies are improper and better presented to Congress.

 3          Finally, the Klein and Dinsmore Actions allege the board of directors breached its fiduciary

 4 duty in allowing defendant Lawrence Ellison to push the company into a frivolous lawsuit against

 5 Hewlett Packard, which resulted in a $3 billion dollar judgment against Oracle. Id. at ¶ 19, 219-220.

 6 None of the above allegations or remedies are part of Sherman’s complaint.

 7          C.      Sherman’s Action Is Narrow and Evidenced with § 220 Documents

 8          On July 30, 2020, Sherman filed her action on behalf of nominal defendant Oracle against the

 9 Board for breach of fiduciary duties. Sherman v. Ellison, et al., Case No. 4:20-cv-05255 (N.D. Cal).
10 In contrast to the Klein and Dinsmore Actions, Sherman followed Delaware Chancery guidance and

11 sent a shareholder books and records demand pursuant to § 220. Following—and supported by—the

12 § 220 documents, Sherman filed a very narrow derivative action under seal, 2 alleging the board of

13 directors knew or should have known that their opposition to the shareholder pay equity report was

14 misleading. Sherman Compl. ¶¶ 3, 56-80. Defendants cannot argue that the Sherman action is asking

15 the Court to legislate from the bench and order Oracle to fire white directors and hire black directors.

16 Sherman seeks no such relief. Rather, with the benefit of having obtained internal documents,

17 Sherman seeks several forms of narrowly-tailored injunctive relief, including, without limitation,

18 Court orders for appropriate corrective disclosures with respect to the 2019 Proxy Statement and

19 preventing a misleading 2020 proxy statement. Id. at § XIV (“Prayer for Relief”). Klein and

20 Dinsmore do not seek such remedies.

21 III.     ARGUMENT

22          While the complaints may appear related at first glance, significant differences dictate they

23 remain separate under Rule 3-12.

24          First, the transactions and events substantially differ. Pursuant to Rule 3-12(a)(1), while there

25 are admittedly similar parties, the transactions and events alleged are substantially different. The

26
   2
     Sherman filed a motion to seal her complaint, currently pending, as Oracle produced the § 220
27 documents   pursuant to a non-disclosure agreement. The basis for Sherman’s allegations, including
   why  the § 220  documents support them, remains under seal. See Sherman Compl. at ¶¶ 14-26, 57-
28 63, 66-68, 74, 75, and 77. Sherman v. Ellison, et al, at Dkt. 3.
                                                        4
              PLAINTIFF ALISON SHERMAN’S OPPOSITION TO ADMINISTRATIVE MOTION
                       TO CONSIDER WHETHER CASES SHOULD BE RELATED
           Case 3:20-cv-04439-JSC Document 22 Filed 08/21/20 Page 6 of 7




 1 Klein and Dinsmore Actions allege the Oracle board covered up employment discrimination, refused

 2 to nominate minorities to the board, and opposed term limits. Further distancing themselves from the

 3 Sherman complaint, Klein and Dinsmore seek to litigate Oracle’s retention of Ernst & Young.

 4 Finally, Klein and Dinsmore invoke a separate lawsuit, Oracle’s lawsuit with Hewlett Packard.

 5          Second, the risk of undue burden or conflicting rulings is minimal. The theories of liability,

 6 the remedies, and the defenses are all different. Litigating the Klein and Dinsmore Actions apart

 7 from Sherman’s will involve different motions, party and third-party discovery, and defenses. Trial

 8 will involve different documents, witnesses, and jury instructions. While some similarities exist,

 9 there will not be an unduly burdensome duplication of labor and expense in maintaining separation
10 given the differences at every stage of the litigation. Rule 3-12(a)(2).

11          Third, judicial economy will not be served by granting the Motion. The Sherman action is a
12 laser-focused case to remedy the Board’s opposition to the pay equity report proposal while Klein

13 and Dinsmore seek to fundamentally change Oracle to align it with their controversial social justice

14 agenda. Relating such cases will not promote judicial efficiency; rather, combining the cases will

15 complicate their administration—especially as Sherman’s complaint is the only complaint sealed and

16 Klein and Dinsmore’s counsel are not permitted to even view the § 220 documents. 3

17          Finally, the Court should not reward the circumvention of § 220. While Klein filed first, that

18 is not a Rule 3-12 consideration and their rush to the courthouse is not a reason to appoint lead

19 counsel. “The premature filing of a derivative action is motivated by a rush to the courthouse to

20 position the plaintiff to be named lead plaintiff . . . . Being the first to file does not automatically

21 confer lead-plaintiff status.” King, supra, at 1151 (internal quotes and citations omitted).

22 IV.      CONCLUSION

23          For the foregoing reasons, the Court should deny the motion.

24

25

26   3
     Klein and Dinsmore do not apply Rule 3-12(a)(2), but summarily conclude an undue burden and
   conflicting results. A party seeking to relate cases has the burden. ESS Tech., Inc. v. PC-Tel, Inc.,
27 No. C-01-1300   VRW, 2001 WL 1891713, at *3 (N.D. Cal. Nov. 28, 2001); Hynix Semiconductor
28 (denying motion for,No.
   Inc. v. Rambus  Inc.,    C-00-20905 RMW, 2008 WL 3916304, at *1 (N.D. Cal. Aug. 24, 2008)
                         among other things, failure to address subsection (a)(2)).
                                                      5
              PLAINTIFF ALISON SHERMAN’S OPPOSITION TO ADMINISTRATIVE MOTION
                       TO CONSIDER WHETHER CASES SHOULD BE RELATED
         Case 3:20-cv-04439-JSC Document 22 Filed 08/21/20 Page 7 of 7




 1   Dated: August 21, 2020                    JOHNSON FISTEL, LLP

 2                                             /s/ Brett M. Middleton
                                                BRETT M. MIDDLETON
 3
                                               FRANK J. JOHNSON
 4                                             JOHN J. O’BRIEN
                                               655 West Broadway, Suite 1400
 5                                             San Diego, CA 92101
                                               Telephone: (619) 230-0063
 6                                             Facsimile: (619) 255-1856
                                               FrankJ@johnsonfistel.com
 7                                             BrettM@johnsonfistel.com
                                               JohnO@johnsonfistel.com
 8
                                               Counsel for Plaintiff Alison Sherman
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           6
            PLAINTIFF ALISON SHERMAN’S OPPOSITION TO ADMINISTRATIVE MOTION
                     TO CONSIDER WHETHER CASES SHOULD BE RELATED
